COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Earnest Jerome Taylor, dba T&S Enterprises, and Lisa Taylor
                            v. Jesus Vela, Blasa Vela, and Vela Ranch, LLC

Appellate case number:      01-17-00370-CV

Trial court case number:    CI55847

Trial court:                County Court at Law No. 2 and Probate Court of Brazoria
                            County

       On May 18, 2017, appellants, Earnest Jerome Taylor, dba T&S Enterprises, and
Lisa Taylor, filed a notice of an interlocutory appeal of an “Order,” denying their
application for a temporary injunction. The Clerk of this Court notified appellants that
the Court might dismiss the appeal for want of jurisdiction unless a supplemental clerk’s
record showing that the trial court had signed an appealable order or judgment was filed
or appellants filed a response showing that we have jurisdiction over the appeal. After
we granted appellants’ motion for an extension of time to respond, appellants’ response
was due by July 10, 2017. On July 6, 2017, appellants filed a second motion to extend
the time to respond to this Court’s notice. On July 9, 2017, the trial court clerk filed a
supplemental clerk’s record that includes a signed order denying the request for a
temporary injunction. Accordingly, appellants’ motion is dismissed as moot.
       Appellants’ brief is due to be filed by July 31, 2017. See TEX. R. APP. P. 4.1,
38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                                               Acting for the Court

Date: July 18, 2017